Citation Nr: 1515994	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  09-36 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for multiple sclerosis, including as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Richard L. Palmatier, Jr., Attorney


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran originally requested a travel board hearing, but the request was withdrawn in a June 2013 letter.  The Veteran also submitted a letter waiving of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

The Board remands this case for two reasons.  First, there is some discrepancy in the case file as to whether the Veteran's private medical records were all received or, if not, whether the Veteran was properly informed of their nonexistence.  In August 2007, the RO sent a letter to the Veteran with a list of the Veteran's private physicians who had been contacted twice regarding the Veteran's medical records at those facilities.  In response, the Veteran responded in September 2007 with a letter detailing the information he had obtained through his own research.  For example, the Veteran indicated that when he called Dr. J.C. about the letter, a member of his staff stated that they had not received one, and that his records were in case storage.  The Veteran's claims file does not contain evidence that the RO followed up on the information the Veteran supplied.  Because of this, the Board remands in order to obtain a complete record of the Veteran's treatment.

Additionally, in January 2010, an internal VA note in the record shows that the RO discussed getting a VA examination of the Veteran prior to his hearing, which the Veteran later cancelled.  There is no evidence in the claims file that this VA examination took place.  If it did, the record must be associated with the Veteran's claims file.  If it did not, the Board remands for an examination.  The VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  In this case, assertion from the Veteran's doctors that his multiple sclerosis may have manifested within the seven-year presumptive period meets this low threshold.  The Board is required to obtain a VA examination.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with release forms for any outstanding medical records to include from Dr. J.C.  If the Veteran returns the forms, contact the offices and request all outstanding records pertinent to the appellant's request for a discharge review.  The attempts to obtain this information, as well as any negative response, should be documented in the claims folder.  If such records are unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1).

2. If there was a VA examination of the Veteran regarding his multiple sclerosis that took place, find the record of such examination and associate it with the claims file.

3. If there was not a VA examination, the RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's multiple sclerosis, so an examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The June 2008 letter from Dr. A.S., detailing a possible earlier date of onset than the Veteran's official diagnosis.

ii) The November 2008 letter from Dr. A.S., indicating a possible link between the Veteran's in-service back pain and his eventual multiple sclerosis diagnosis.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that:

i) the Veteran's multiple sclerosis began within seven years of separation from service; if so, please identify any manifestations.

ii) the Veteran's multiple sclerosis began during active service or is related to any incident of service.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  The examiner is instructed that the Veteran is presumed to have been exposed to herbicide agents, based on his service in Vietnam.

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




